The provision of Section 5, Article IX, of the Constitution that "all property shall be taxed upon the principles established for State taxation," has reference to the organic requirements of "a uniform and equal rate of taxation" and to such statutory regulations "as shall secure a just valuation of all property, both real and personal, excepting such property as may be exempted by law." The mechanics of assessing and collecting authorized tax levies are not of "the principles established for State taxation" referred to, no other organic provision being violated. 102 Fla. 383. See Sec. 1, Art. IX; Merrell v. City of St. Petersburg, 64 Fla. 367, 60 So.2d 349; Ellis v. A.C.L.R.R. Co.,68 Fla. 160, 66 So.2d 1005; City of Bradenton v. S.A.L. Ry. Co.,100 Fla. 606, 130 So.2d 21; Ranger Realty Co. v. Miller, 102 Fla. 378,  136 So.2d 546.
Even if the statutory provision in Section 942 (734) C.G.L., first enacted in Chapter 1713, Section 40, Acts of 1869, that a warrant signed by the tax assessor and annexed to the tax roll delivered to the tax collector commanding the tax collector to collect "the taxes set down in the assessment roll," may havebeen regarded as one of "the principles established for State taxation" in accordance with which "all property shall be taxed" under Section 5, Article IX, of the Constitution, in holding that the failure of the tax assessor to affix the warrant to the assessment roll had the legal effect of rendering the assessment roll void, (see State v. Rushing, 17 Fla. 226, 231; Donald v. McKinnon, 17 Fla. 746; Savings Bank v. Brittain, 20 Fla. 507; State v. Lehman, 100 Fla. 1401 131 So.2d 333; City of Orlando v. Equit. Bldg.  Loan Assn., 45 Fla. 507, 33 So.2d 986) then Chapter 10040, Acts of 1925, Section 894 C.G.L., Section 894 Perm. Supp. to C.G.L., Chapter 17442, Acts of 1935, has changed the effect so given to Section 942 (734) C.G.L. *Page 110 
by enacting that "no act of omission or commission on the part of any tax assessor * * * shall operate to defeat the payment of said taxes; but any such acts of omission or commission may be corrected at any time by the officer or party responsible for the same."
The result is that at least since the effective date of Chapter 10040 in 1925, the failure of a tax assessor to annex the statutory warrant to a tax assessment roll does not render the assessment roll void; and the tax assessor may annex the required warrant at any time, and the omission "shall in no way affect any process provided by law for the enforcement of the collection of any such tax." Sec. 894 C.G.L. See Hackney v. McKenny, 113 Fla. 176,  151 So.2d 524; Tax Securities Corp. v. Manatee Co., 115 Fla. 655,  155 So.2d 742; Ranger Realty Co. v. Hefty, 112 Fla. 654,152 So.2d 439; State v. Lummus, 111 Fla. 746, 149 So.2d 650.
In this case the holder of the municipal tax sale certificates may enforce the lien of the certificates to the extent of the amounts paid to the municipality for the certificates with interest and costs, the owner of the land having the right to redeem or to purchase at the foreclosure sale.
Reaffirmed on rehearing.
TERRELL, BUFORD and CHAPMAN, J.J., concur.
ELLIS, C.J., and BROWN, J., dissents.